DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
In the response filed on February 10, 2021, no claims have been amended.
Claims 1-12 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,192,565 B2 and U.S. Patent No. 10,586,550 B2 has been reviewed and accepted.  The terminal disclaimer has been recorded and approved.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed subject matter generally covers an audio signal decoder that performs high frequency reconstruction of an audio signal from a low frequency component of the audio signal.  The best prior art of record, Liljeryd et al. (U.S. 6,680,972 B1), is regarded as being the prior art closest to the subject matter of the independent claims.  Liljeryd discloses a system for decoding an audio signal (see abstract), the system comprising: a core decoder for decoding a low frequency component of the audio signal (see fig. 1: Decoder); an analysis filter bank for providing a plurality of analysis subband signals of the low frequency component of the audio signal (see col. 12: l. 30 – col. 13: l. 12); a subband selection reception unit for receiving information associated with a fundamental frequency Ω of the audio signal, and for selecting, in (see figs. 11 and 13; and col. 13: l. 53 – col. 14: l. 48); and a synthesis filter bank for generating a high frequency component of the audio signal from the synthesis subband signal (see fig. 9c).
The subject matter of the independent claims therefore differs from this known invention (see e.g., Liljeryd at figs. 11, 13 and 16; col. 14: ll. 5-11 and ll. 49-64; and col. 17: ll. 4-12) in that a non-linear processing unit is employed to generate a synthesis subband signal from the first analysis subband signal and the second analysis subband signal by… modifying the phase of the first analysis subband signal, modifying the phase of the second analysis subband signal, and combining the modified phase of the first analysis subband signal and the modified phase of the second analysis subband signal.
The problem to be solved by the present invention is to perform the harmonic transposition of Liljeryd in order to generate high frequency components but without any undesirable “ghost” pitches.  This problem is solved by combining a plurality of phase modified analysis subband signals to generate a single synthesis subband signal in a novel way to maintain audio quality when performing high frequency reconstruction.
The prior art when viewed alone or in any combination fails to explicitly teach or reasonably suggest, “a non-linear processing unit to generate a synthesis subband signal from the first analysis subband signal and the second analysis subband signal by… modifying the phase of the first analysis subband signal, modifying the phase of the second analysis subband signal, and combining the modified phase of the first analysis subband signal and the modified phase of the second analysis subband signal” as set forth by the independent claims.
The independent claims actively require selecting first and second analysis subband signals, modifying the phase of the first and second analysis subband signals, and combining the phase modified first and second analysis subband signals to generate the synthesis subband signal, and also provide e.g., 1) synthesis subband signal is generated from a first analysis subband signal and a second analysis subband signal (e.g., 2 analysis subband signals), and the specific analysis subband signals from which the synthesis subband signal is generated are selected in response to information associated with a fundamental frequency of the audio signal.
There is no disclosure or suggestion anywhere in the '972 patent that a single synthesis subband signal is generated from two analysis subband signals as required by the independent claims, let alone from two analysis subband signals selected in response to information associated with a fundamental frequency of the audio signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651